Citation Nr: 1734337	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO. 11-32 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for erectile dysfunction.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to an effective date earlier than April 30, 2010 for the grant of service connection for degenerative disc disease of the lumbar spine. 

4. Entitlement to an effective date earlier than April 30, 2010 for the grant of service connection for right leg radiculopathy, secondary to degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

In June 2017, the Veteran submitted a copy of a 1992 military messsage indicating that an "airfield survey tasking" was to be accomplished at "Noi Bai, Vietnam," in support of his claims of service connection for diabetes mellitus and erectile dysfunction. The Veteran's substantive appeal as to these issues was received prior to February 2, 2013, before a relevant change in law as to initial review of evidence by the RO. His procedural right of initial RO review was not been waived by the appellant or his representative, and the new pertinent evidence does not guarantee that the benefits sought may be fully allowed on appeal without such referral. See 38 C.F.R. § 20.1304(c). 

The Veteran's appeal of sevice connection for diabetes mellitus and erectile dysfunction must therefore be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a SSOC.


FINDINGS OF FACT

1. In August 1997, the RO denied service connection for degenerative disc disease of the lumbar spine; the Veteran did not file a timely appeal of that decision. 

2. In September 1998, the Veteran filed an application to reopen his claim of service connection for degenerative disc disease of the lumbar spine. 

3. The Veteran's claim of service connection for degenerative disc disease of the lumbar spine raised by his September 1998 correspondence was implicitly denied by the December 1998 correspondence; no appeal was filed and no additional evidence was submitted within one year.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to April 30, 2010, for the grant of service connection for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2. The criteria for an effective date prior to April 30, 2010, for the grant of service connection for right leg radiculopathy secondary to degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§ 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a May 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. As to the claims decided, the duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

The request for an earlier effective date is a "downstream" issue from the grant of the benefit sought, which was initiated by a notice of disagreement (NOD). Once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). The Veteran has been provided the required statement of the case (SOC) discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations. 

All necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

The Veteran seeks an effective date prior to April 30, 2010, for the grant of service connection for degenerative disc disease of the lumbar spine and right leg radiculopathy. The Veteran contends that the effective date should be September 3, 1998, the date the Veteran filed an application to reopen his previously-denied claims of service connection. See e.g., March 2017 Hearing Testimony. 

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i) (emphasis added). The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (q)(2). 

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 
38 C.F.R. § 3.1 (p). Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA. 38 C.F.R. §§ 3.157 (b)(1)-(b)(3). Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought. 38 C.F.R. § 3.155 (a). See Brannon v. West, 12 Vet. App. 32, 34 (1998).

Appellate review of a rating decision is initiated by a Notice of Disagreement and perfected by filing a completed Substantive Appeal (VA Form 9) once a Statement of the Case has been furnished. 38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200 Failure to perfect an appeal renders a rating decision final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.302, 20.1103. A final decision is generally not subject to revision on the same factual basis. 38 C.F.R. § 3.104 (a). 

Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105 (a). When a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date. Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality. Id. 

In February 1997, the Veteran filed a claim for service connection for degenerative disc disease of the lumbar spine, with right leg radiculopathy. The RO denied the Veteran's claims in August 1997. The Veteran did not file a timely notice of disagreement and therefore, the decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In September 1998 correspondence, the Veteran expressed disagreement with the RO's decision and requested the RO reopen his claim. In December 1998 correspondence, the RO informed the Veteran of the necessary evidence to reconsider the Veteran's claim, and requested the Veteran submit any new evidence within 60 days. In its letter, the RO specifically advised the Veteran that any medical report describing the disability "as it is now" would not be material to the issue of service connection and that "material evidence" would be medical and lay statements. The Veteran provided no further information, and therefore abandoned his attempt to reopen the previously-denied claim. 38 C.F.R. § 3.158 (generally, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned. After the expiration of 1 year, further action will not be taken unless a new claim is received. Should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim).

The provisions regarding abandoned claims pursuant to 38 C.F.R. § 3.158 (a) do not require notification of the denial. Hurd v. West, 13 Vet. App. 449, 452 (2000) (concluding that 38 C.F.R. § 3.158 "requires no further action by the [RO] until a new claim is received" and that "[o]nce a claim has been abandoned under 38 C.F.R. § 3.158 , the Secretary need not advise a claimant of his appellate rights."); see also Morris v. Derwinski, 1 Vet. App. 260, 265 ((concluding that even though an appellant may have been ignorant of the abandonment provisions of § 3.158(a), he or she "is necessarily charged with knowledge of the regulation")). 

In April 2010, the Veteran filed an application to reopen his claim of service connection for degenerative disc disease of the lumbar spine and right leg radiculopathy, secondary to degenerative disc disease of the lumbar spine. The RO denied the claims in August 2010. The Veteran filed a timely appeal, and was granted service connection for degenerative disc disease of the lumbar spine and right leg radiculopathy, effective April 30, 2010. The Veteran filed a notice of disagreement with this decision, contending that he was entitled to an effective date of September 3, 1998-the date of the prior petition to reopen his claims. 

The Veteran abandoned his initial attempt to reopen his claims, and by law, the earliest possible effective date for the grant of service connection for degenerative disc disease of the lumbar spine and right leg radiculopathy is April 30, 2010. The appeal for an effective date earlier than April 30, 2010, for service connection for degenerative disc disease of the lumbar spine and right leg radiculopathy must be denied. See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i). 


ORDER

Entitlement to an earlier effective date for service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to an earlier effective date for service connection for right leg radiculopathy is denied.



REMAND

As noted, in June 2017, the Veteran submitted additional evidence without a waiver of initial review by the RO. Under the applicable law, the Veteran's claims of service connection for diabetes mellitus and erectile dysfunction must be REMANDED for initial RO review of the newly-submitted evidence as follows:

Review the newly-submitted evidence received in June 2017. Conduct any other necessary development and readjudicate the claims of service connection for diabetes mellitus and erectile dysfunction. If appropriate, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


